                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

MICHAEL R. FREMIN                                 CIVIL ACTION NO. 17-1670-P

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

DET. SHANE TUTTLE, ET AL.                         MAGISTRATE JUDGE HAYES

                                MEMORANDUM RULING

       Before the Court is the Report and Recommendation of the Magistrate Judge

(Record Document 45) regarding the Motion for Summary Judgment (Record Document

33) filed by Defendants Detective Shane Tuttle (“Tuttle”), Detective Jeffrey Humphrey

(“Humphrey”), and five to eight other unknown individuals (collectively “Defendants”). This

Court has thoroughly reviewed the record in this matter, including the written objections

filed by the parties. See Record Documents 46 and 47. The Court concurs with the

findings of the Magistrate Judge as to all claims, except for Plaintiff’s bystander liability

claim against Defendant Humphrey. For the reasons set forth below, Defendants’ Motion

is hereby GRANTED.

       The Report and Recommendation recommended that Defendants’ Motion for

Summary Judgment be: (1) granted as to Plaintiff’s claims against Defendant Tuttle, in

their entirety; (2) granted as to Plaintiff’s claims against Defendant Humphrey for

excessive force and for false charges; (3) denied as redundant and unavailable as to the

already dismissed unknown individuals; and (4) denied as to Plaintiff’s bystander liability

claim against Defendant Humphrey. See Record Document 45 at 14–15. Defendants’

objection to the Report and Recommendation only pertains to the denial of summary




                                        Page 1 of 3
judgment as to Plaintiff’s bystander liability claim against Defendant Humphrey. See

Record Document 47 at 1.

       Defendants’ objection primarily argues that the Report and Recommendation erred

in denying summary judgment as to Plaintiff’s bystander liability claim for the following

reasons: (1) Plaintiff did not specifically plead a bystander liability claim against Defendant

Humphrey in either his Complaint or Amended Complaint; (2) Plaintiff failed to prove or

allege facts showing that an excessive use of force was committed by any police officer,

thereby negating any bystander liability claim; and (3) that even if Plaintiff adequately

pleaded a bystander liability claim against Defendant Humphrey, nothing in the record

supports the denial of summary judgment as to that claim. See id.

       An officer may be held liable under Section 1983 for bystander liability, or a failure

to intervene, where the officer “(1) knows that a fellow officer is violating [the plaintiff’s]

constitutional rights; (2) has a reasonable opportunity to prevent the harm; and (3)

chooses not to act.” Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013) (emphasis

added). In addition, while courts have sometimes held an officer liable for a failure to

intervene in cases where the identity of the officer who actually committed the violation is

unknown, a plaintiff is still required to show that such individuals are in fact police officers.

See, e.g., Kitchen v. Dallas Cty., 759 F.3d 468, 481 (5th Cir. 2014) (concluding that

“bystander liability may attach regardless of whether the directly responsible officer can

be specifically identified”) (emphasis added), abrogated on other grounds by Kingsley v.

Hendrickson, 135 S. Ct. 2466, 2473 (2015).

       In this case, the Court finds that the Report and Recommendation erred in denying

summary judgment as to Plaintiff’s bystander liability claim against Defendant Humphrey.




                                          Page 2 of 3
In Plaintiff’s deposition testimony, Plaintiff clearly identifies Defendants Humphrey and

Tuttle as police officers in his version of the relevant facts, including his description of

their alleged excessive force used against him. See Record Document 33-3 at 3.

However, when describing the alleged assault by the unknown individuals, Plaintiff only

referred to his attackers as a group of “plain-clothed men.” Id. at 7. Furthermore, there is

nothing contained in Plaintiff’s testimony or other evidence in the record showing that

Defendant Humphrey not only “had a reasonable opportunity to realize the excessive

nature of the force and [] intervene to stop it,” but also chose not to act. Hale v. Townley,

45 F.3d 914, 919 (5th Cir. 1995). Therefore, Plaintiff has failed to provide evidence

sufficient to create a genuine dispute of material fact as to his bystander liability claim

against Defendant Humphrey.

        Accordingly, based on the foregoing reasons,

        IT IS ORDERED that Defendants’ Motion for Summary Judgment (Record

Document 33) is GRANTED and all of Plaintiff’s claims are hereby DISMISSED WITH

PREJUDICE.

        A judgment consistent with the terms of the instant Memorandum Ruling shall

issue herewith.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 30th day of September,

2019.




                                        Page 3 of 3
